Koeppel v Volkswagen Group of Am., Inc. (2015 NY Slip Op 03926)





Koeppel v Volkswagen Group of Am., Inc.


2015 NY Slip Op 03926


Decided on May 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2015

Mazzarelli, J.P., Renwick, Manzanet-Daniels, Clark, JJ.


15028 650889/13

[*1] John Koeppel, Plaintiff-Appellant,
vVolkswagen Group of America, Inc., et al., Defendants-Respondents.


Glenn Backer, New York, for appellant.
Barack Ferrazzano Kirschbaum & Nagelberg LLP, Chicago, IL (Andrew M. Spangler of the bar of the State of Illinois, admitted pro hac vice, of counsel), for respondents.

Order, Supreme Court, New York County (Melvin L. Schweitzer, J.), entered July 28, 2014, which granted defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
The motion court properly dismissed the complaint pursuant to CPLR 3211(a)(7) for failure to state a cause of action. The amended complaint alleges no facts from which it could be inferred that defendants had any involvement with the alleged scheme of plaintiff's business partners to illegally obtain his ownership interest in the Volkswagen dealership in which they each owned an interest. Denial of the motion pursuant to CPLR 3211(d) was not warranted because plaintiff failed to suggest the existence of any facts essential to justify opposition but that
cannot yet be stated (see Copp v Ramirez, 62 AD3d 23, 31-32 [1st Dept 2009], lv denied 12 NY3d 711 [2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2015
CLERK